Citation Nr: 0916067	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  08-36 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left elbow 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1979 to 
July 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which found that the Veteran had not submitted 
new and material evidence to reopen a previously denied claim 
of entitlement to service connection for a left elbow 
condition.

The Veteran testified at a Board video-conference hearing at 
the RO before the undersigned Veteran's Law Judge in April 
2009.  A transcript of the hearing is of record.

The RO addressed the new and material evidence issue in the 
rating decision on appeal and found that the Veteran had not 
submitted new and material evidence.  Irrespective of the 
RO's action, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim of 
service connection for a left elbow disability.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks to reopen a previously denied claim of 
entitlement to service connection for a left elbow 
disability.  At his April 2009 hearing the Veteran testified 
that he went to a VA orthopedics clinic three weeks earlier 
and the doctor said he was going to give the Veteran a letter 
stating that he injured his elbow in 1983.  He also testified 
that in 1990 or 1991 he went to a Kaiser hospital after 
hitting his elbow against the back of an aircraft at work and 
the doctor indicated that there was a piece of calcium on his 
elbow and that it probably came from his in-service injury 
because the x-rays showed a crack on his elbow that the 
Veteran never knew about.  The Veteran indicated that these 
Kaiser medical records should be in the record from his 
previous claim.

VA's duty to assist a claimant includes obtaining medical 
records when necessary to substantiate the claim.  38 C.F.R. 
§ 3.159(c) (2008).

The Veteran has indicated that there are recent VA medical 
records that show that he suffered an injury during service 
that is related to his current left elbow disability.  To 
ensure that VA has met its duty to assist the appellant in 
developing the evidence in support of his claim pursuant to 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c), this case must 
be remanded so that the RO can attempt to obtain these 
records.  The Board also notes that private medical records 
from Kaiser Permanente dated in April and May 1990 indicate 
that the Veteran bumped his elbow against a hard surface and 
had chronic pain involving his left elbow.  It was also noted 
that the Veteran's left elbow involved calcium.  Thus, the 
Board finds that the Kaiser records that the Veteran 
discussed at his April 2009 hearing are already of record.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Contact the Veteran to determine what 
VA medical facility he was referring to 
during his April 2009 hearing when he 
testified that he went to a VA orthopedics 
clinic and the doctor said he was going to 
give the Veteran a letter stating that the 
Veteran injured his elbow in 1983.  
Thereafter, obtain all treatment records, 
medical opinions, and letters from this VA 
medical facility.  Negative responses must 
be documented.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



